        Case 1:21-mj-00031-RAL Document 4 Filed 03/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    )
                Plaintiff,                  )
                                            )
              VS.                           )       Criminal No. 1:21-mj-3 l
                                            )
JEREMY J. VOROUS                            )
                Defendant.                  )

                              ORDER APPOINTING COUNSEL

       AND NOW, this day of, 2020, the Court, upon a showing that the defendant is
financially unable to employ counsel and does not wish to waive his/her right to the appointment
of counsel, Attorney Komron John Maknoon is appointed as CJA counsel for defendant
pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. §3006A.
       This appointment is effective March 26, 2021.




                                            RICHARD A. LANZILLO
                                            United States Magistrate Judge
